UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-2358


DEQUILLA WALKER,

                Plaintiff - Appellant,

          v.

CHARLOTTE-MECKLENBURG SCHOOLS,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:09-cv-00035-RJC-DCK)


Submitted:   February 10, 2010            Decided:   February 22, 2010


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dequilla Walker, Appellant Pro Se.       Mary H. Crosby, Keith
Michael Weddington, PARKER, POE, ADAMS & BERNSTEIN, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dequilla    Walker      appeals    a   district     court    order   and

judgment      dismissing       her     complaint      against      the    Charlotte-

Mecklenburg     Schools.         We    have     reviewed   the    record     and   the

opinion and affirm for the reasons cited by the district court.

See Walker v. Charlotte-Mecklenburg Schools, No. 3:09-cv-00035-

RJC-DCK (W.D.N.C. Nov. 9, 2009).                 We also find the magistrate

judge did not abuse his discretion in denying Walker’s motion to

amend the complaint.           We dispense with oral argument because the

facts   and    legal     contentions     are     adequately      presented    in   the

materials     before     the    court    and    argument   would     not     aid   the

decisional process.

                                                                             AFFIRMED




                                          2